DETAILED ACTION
This action is in response to the application filed on 22 October 2021.
Claims 1-6 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,190,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,190,976 and is therefore an obvious variant thereof.

Claims 1 and 6 of the instant application is directed to A user apparatus in a radio communication system supporting a D2D technology, the user apparatus comprising: a message generating unit configured to generate a message including a first segment and a second segment; and a message transmitting unit configured to transmit, multiple times, the message within a predetermined period, wherein information reported by a plurality of the first segments transmitted within the predetermined period by the message transmitting unit, is not changed within the predetermined period.
Claims 1 and 12 of the U.S. Patent No. 11,190,976 is directed to A terminal in a radio communication system supporting a D2D technology, the terminal comprising: a processor that generates a message including a first segment and a second segment; and a transmitter that transmits the message multiple times within a predetermined period, and a signal used for measuring radio quality, wherein: information reported by a plurality of the first segments transmitted within the predetermined period by the transmitter, is not changed within the predetermined period, and a transmitting period of the signal is independent of a transmitting period of the message.
Claims 1 and 6 of the present application merely broaden the scope of independent claims 1 and 12 of the U.S. Patent No. 11,190,976 by eliminating a transmitting period of the signal is independent of a transmitting period of the message.
Dependent claim 2-5 of instant application is rejected for the same reasoning as the independent claim 1. 

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generating unit” and “transmitting unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-35 AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “generating unit” and “transmitting unit” coupled with functional language without reciting sufficient modifying structure to achieve the function. These claim limitations presumably invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and claims 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the specification fails to provide descriptions of the structures or algorithms for performing the function of the “generating unit” and “transmitting unit”. Therefore claims 1-5 are indefinite. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2016/0242021).

With respect to claims 1 and 6, Li teaches A user apparatus in a radio communication system supporting a D2D technology, (Direct communication between mobile devices, Paragraph 42) the user apparatus comprising:

a message generating unit configured to generate a message (the first device constructs a discovery packet on each of a predetermined number of discovery cycles, Paragraph 41) including a first segment (The discovery information (first portion), such as a device ID and a service ID is included In the discover packet, Paragraph 42)  and a second segment; (discovery packet may also include other information, e.g., a preamble and header (second Portion), Packet is divided to include different information, Paragraph 44) and
a message transmitting unit configured to transmit, multiple times, the message within a predetermined period; (the discovery information is repeated on a plurality of predetermined numbers of discovery cycles, Paragraph 69)
wherein information reported by a plurality of the first segments transmitted within the predetermined period by the message transmitting unit, is not changed within the predetermined period. (Each discovery packet transmitted within predetermined numbers of discovery cycles includes identical discovery information, Paragraph 68)

With respect to claims 5, Li teaches wherein HARQ soft combining is executed at another user apparatus, with respect to a plurality of the first segments transmitted within the predetermined period by the message transmitting unit. (Soft merging the predetermined number of discovery packets received by another UE according to a coding version of the discovery information included in each discovery packet. Herein, if the discovery packet also includes other portions in addition to the discovery information, such as a preamble and header and the like, those portions of information may be removed and only the portion that includes discovery information is soft merged, paragraph 62)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Marinier et al. (US Publication 2016/0183276).

With respect to claim 2, Li teaches wherein the message transmitting unit transmits the message. (Discovery signal are transmitted to the device, Paragraph 68))  
 Li doesn’t teach wherein the message transmitting unit transmits control information including scheduling information of the second segment, or control information including scheduling information of the first segment and the second segment.
Marinier teaches wherein the message transmitting unit transmits control information including scheduling information of the second segment, or control information including scheduling information of the first segment and the second segment, (A first Scheduling assignment is control message and may include scheduling information announcing the transmission format and/or HARQ related process information for at least one second or multiple following SA transmission in later TTI(s). For example, the SA sent in a first TTI may include at least an MCS setting that communicates to a receiver of the broadcast D2D transmission which modulation scheme and/or channel coding setting is in use for one or more subsequently transmitted SAs containing D2D data from that device in the form of one or more transport blocks, paragraph 135)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by replacing the control information in the control message of Li with scheduling information of the second segment as taught by Marinier. The motivation for combining Li and Marinier is to be able to process subsequently received SA transmissions including higher layer data in a power efficient manner and keep decoding complexity low.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021)) further in view of Khoryaev et al. (US Publication 2018/0376474).

With respect to claims 3, Li doesn’t teach wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel.

Khoryaev teaches wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel. (Control portion is sent using PSCCH (control channel) during first 8 ms and data portion is sent using PSSCH (data channel) during 32 ms, Figure 3)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li with transmitting the first segment by using a control channel, and transmits the second segment using a data channel as taught by Khoryaev. The motivation for combining Li and Khoryaev is to be able to mitigate frequent collisions and congestions, which leads to a severe interference environment.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Lee et al. (US Publication 2019/0191461).

With respect to claims 4, Li doesn’t teach wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system.

Lee teaches wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system. (V2X message is transmitted (repeatedly) through multiple resources during period, it may be configured so that not all of the resources are re-reserved at once but only predefined (or signaled) resources are re-reserved (or selected) one by one according to a predefined (or signaled) hopping pattern, Paragraph 237)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li with transmitting, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system as taught by Lee. The motivation for combining Li and Lee is to be able to makes use of radio resources efficiently, unnecessary occupation of radio resources is minimized, and thereby efficiency of radio resource is maximized.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472